DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
A.	The amendment dated 4/8/21 has been entered into the record.

B.	Claims 1-12, 14 and 16-21 are the subject of this Office Action.



2. Election by Original Presentation
	Claims 1-15 were pending in the application. Claims 13 and 15 have been cancelled and claims 16-23 have been added. Newly submitted claims 22 and 23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: in response to the restriction requirement dated 5/11/20, Applicants elected Group I, drawn to the protein. The encoding nucleic acid claims were rejoined and examined. The inventions are distinct, each from each other because of the following reasons:
The elected protein and the method of use are related as product and processes of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product, or (2) the product as claimed can be used in a materially different process of using that product MPEP § 806.05(h). In the instant case the protein can be used as antigen for antibody production.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22 and 23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. However, method claims that are commensurate in scope with the originally elected invention will be rejoined if the claims to said invention are found allowable and the rejoined claims do not contain any issues under 35 USC 112. This restriction is made FINAL.



3. Specification
The specification remains objected to since the specification still recites “www”, which is still active. See the second-to-last line of Paragraph A under “Specification” in the Office Action dated 12/29/20 discusses this situation.



4. Claim Objections
A.	All objections of record have been withdrawn in view of Applicants’ amendments. However, new objections appear below.

B.	Claim 18 is objected to since “Fab3 like” should be hyphenated.

C.	Claim 19 is objected to since there is a semicolon after “EPA”, whereas the remaining items in the list are separated by commas.

D.	Claim 20 is objected to since it does not end in a period. MPEP 608.01(m) states that “[e]ach claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” 

E.	Claims 22 and 23 are objected to since they depend from a canceled claim (though they are currently withdrawn). This objection is being made in the interest of compact prosecution.


	




5. Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “2 to 15 amino acids”, and the claim also recites “3 to 10” and “3 to 5”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.




6. Conclusion
A.	Claim 21 is not allowable.

B.	Claims 18-20 are objected to, but are otherwise allowable.

C.	Claims 1-12, 14, 16 and 17 are allowable.





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647